Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claim 32 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/22.
Claim Interpretation
3.	Examiner is interpreting “ring-shaped” in claims 34, 44, and 51 to mean a recess having a round outer surface resembling the outer surface of a ring.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 33, 43, and 50-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 33, 43, and 50 each recite one magnet in the top portion and one magnet in the side wall, where the two magnets are aligned in first and second orientations when the lid is in the open position and the closed position. Looking at Figure 18B and the brief description of the magnets in paragraph [0067] of the originally filed Specification, the claim limitations do not seem physically possible. With one magnet in each of the lid and the side wall, the magnets may be aligned in one orientation when the lid is either open or closed, but would become completely unaligned when the lid was rotated to the other of the open or closed position. The only way multiple orientations of aligned magnets are possible in both the open and closed positions of the lid is if there are more than one magnet in each of the lid and the sidewall and respective magnets in one of the lid or the sidewall align with different respective magnets of the other of the lid or the sidewall in each of the open and closed positions of the lid. It seems there would have to be even more magnets than are shown in Figure 18B. The arrangement of magnets shown will not align in any way when the lid is rotated closed. Examiner acknowledges the “one or more magnets” language of claims 43 and 50, but notes this language still covers the problematic single magnet situation discussed above. Appropriate correction or clarification is required.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, magnets capable of being aligned in the manner set forth in claims 33, 43, and 50 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seidler et al. (US 2021/0100333 A), effectively filed 10/7/2019.
Regarding claim 30, Seidler discloses an oral device container (oral device not being claimed in combination, nor is any particular oral device set forth in the claims), comprising: a bottom portion (100); a top portion (200); a side wall (105) extending between (in a direction from one toward the other) the bottom portion and the top portion, wherein the top portion is movably coupled to the side wall; and a cap portion (102/202, “cap portion” being broad enough to cover a storage space for a small cap, such as the storage space created by 102/202) positioned between the bottom portion and the top portion.
Regarding claim 31, Seidler discloses the oral device container of claim 30, wherein the top portion is rotatably coupled to the side wall via a hinge (201).  
Regarding claim 33, Seidler discloses the oral device container of claim 30, wherein: in a closed configuration, a magnet (302) of the top portion aligns with a magnet (301) of the side wall in a first orientation (an unrotated state/orientation of the magnet that corresponds to an unrotated state of the top); and 2Application No.: 17/528,463Attorney Docket No.: 00252-0003-02000in an open configuration, the magnet of the top portion aligns with the magnet of the side wall in a second orientation (a rotated state/orientation of the magnet that corresponds to a rotated state of the top).
9.	Claims 30, 31, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapman et al. (US 10,772,714 B1), effectively filed 6/12/2019.
Regarding claim 30, Chapman (see Figure 16 and col. 6 lines 40-54) discloses an oral device container (oral device not being claimed in combination, nor is any particular oral device set forth in the claims, though Chapman does disclose dental appliances 114), comprising: a bottom portion (base/bottom wall of 102); a top portion (104); a side wall (wall portion that the pin must inherently extend through in order to function, see “the cover and base 106 may include respective pins…similar to the embodiments described above with respect to the base 106” in col. 6 lines 42-45 and pin 500 in Figure 5) extending between (in a direction from one toward the other) the bottom portion and the top portion, wherein the top portion is movably coupled to the side wall; and a cap portion (side wall 108 of 102) positioned between the bottom portion and the top portion.
Regarding claim 31, Chapman discloses the oral device container of claim 30, wherein the top portion is rotatably coupled to the side wall via a hinge (the pin).
Regarding claim 34, Chapman discloses the oral device container of claim 30, wherein in a closed configuration, the bottom portion, top portion, and side wall form a ring-shaped recess around which the cap portion extends (see Figures 13-15).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (US 2021/0100333 A) or Chapman et al. (US 10,772,714 B1) as applied above, either in view of Winter et al. (US 9,681,732 B2).
Regarding claim 35, Seidler and Chapman as applied above both disclose the oral device container of claim 30, but neither discloses a mounting portion extending from the bottom portion, the mounting portion configured to cooperate with a corresponding mounting portion of a bottle so as to secure the bottom portion to the bottle (bottle not currently being claimed in combination). Winter teaches that it was already known in the art for a storage container to include a mounting portion extending from a bottom portion thereof (see Figures 9A, 22, 24, and 25) configured to cooperate with a corresponding mounting portion (114) of a bottle as to secured the bottom portion to the bottle. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided either of the Seidler or Chapman storage containers with a bottom mounting portion configured to attach to a bottle, the motivation being to allow a user to carry both the storage container and the bottle together in the manner taught by Winter, reducing the number of individual items needed to be carried by the user.
12.	Claims 41, 42, 44, 45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,772,714 B1) in view of Williams et al. (US 2017/0088331 A1).
Regarding claim 41, Chapman (see Figure 16 and col. 6 lines 40-54) discloses an oral device container (oral device not being claimed in combination, nor is any particular oral device set forth in the claims, though Chapman does disclose dental appliances 114), comprising: a base portion including a bottom portion (106), a top portion (104), and a side wall [wall portion that the pin must inherently extend through in order to function, see “(or both the cover 104 and base 106 may share a common pin) similar to the embodiments described above with respect to the base 106” in col. 6 lines 43-45 and pin 500 in Figure 5] extending between (in a direction from one toward the other) the bottom portion and the top portion, wherein the top portion is movably coupled to the side wall; and a cap portion (102) coupled to the base portion. Chapman fails to disclose the cap portion including a transparent portion.  Williams teaches that it was already known in the art for an oral device case to include a transparent portion to allow viewing of the oral device while being stored (see [0029]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made at least part of the Chapman container, in this case the cap portion, transparent, the motivation being to allow a user to view the oral device during storage, as taught by Williams.
Regarding claim 42, Chapman as modified above includes the oral device container of claim 41, wherein the top portion is rotatably coupled to the side wall via a hinge (the pin), as taught by Chapman.
Regarding claim 44, Chapman as modified above includes the oral device container of claim 41, wherein in a closed configuration, the bottom portion, top portion, and side wall form a ring-shaped recess around which the cap portion extends (see Figures 13-15), as taught by Chapman.
Regarding claim 45, Chapman as modified above includes the oral device container of claim 41, wherein in a closed configuration, a central axis of the bottom portion is collinear with a central axis of the top portion (see Figures 13-15), as taught by Chapman.
Regarding claim 47, Chapman as modified above includes the oral device container of claim 41, wherein the top portion is moveably coupled to the side wall via complimentary connectors (the pin and the pin-receiving sleeve/aperture) of the top portion and the side wall, as taught by Chapman.
Regarding claim 48, Chapman as modified above includes the oral device container of claim 41, wherein in a closed state, the top portion, side wall, bottom portion, and cap collectively define a receiving space sized to receive an oral device therein (see Figure 15), as taught by Chapman.
Regarding claim 49, Chapman as modified above includes the oral device container of claim 48, wherein the transparent portion is positioned so as to provide a line of sight through the cap to the receiving space. See claim 41 rejection above which makes the cap of Chapman transparent.
13.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 10,772,714 B1) in view of Williams et al. (US 2017/0088331 A1) as applied above, further in view of Winter et al. (US 9,681,732 B2).
Regarding claim 46, Chapman as modified above includes the oral device container of claim 41, but fails to include a mounting portion extending from the bottom portion, the mounting portion configured to cooperate with a corresponding mounting portion of a bottle so as to secure the bottom portion to the bottle (bottle not currently being claimed in combination). Winter teaches that it was already known in the art for a storage container to include a mounting portion extending from a bottom portion thereof (see Figures 9A, 22, 24, and 25) configured to cooperate with a corresponding mounting portion (114) of a bottle as to secured the bottom portion to the bottle. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Chapman storage container with a bottom mounting portion configured to attach to a bottle, the motivation being to allow a user to carry both the storage container and the bottle together in the manner taught by Winter, reducing the number of individual items needed to be carried by the user.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        5/5/22